Exhibit 10.38

 

Date of Notification:   January 8, 2007

Notice to Employee: This is a legal document. You are advised to

consult with an attorney prior to signing this agreement.

SEPARATION AGREEMENT & RELEASE

This is an Agreement between Genworth Financial, Inc. and its affiliates
(collectively, the “Company”) and George R. Zippel (the “Employee”).

WHEREAS the Company intends to grant the Employee an Early Retirement,

WHEREAS the Company and the Employee intend the terms and conditions of this
Agreement to govern all issues related to the Employee's employment and Early
Retirement from the Company, and

WHEREAS the Employee’s employment with the Company will terminate as a result of
his Early Retirement on or before December 31, 2007

NOW, THEREFORE, in consideration of the covenants and mutual promises herein
contained, the Company and the Employee agree as follows:

1. Separation Date. The Employee shall continue to be employed on active payroll
and be paid his current salary at the Company's regular pay intervals until the
earlier of the date upon which he commences new employment or December 31, 2007
(the “Separation Date”). If the Employee commences new employment prior to
December 31, 2007, the Employee will be removed from active payroll, and his
employment with the Company will end, but the Company will pay the Employee a
one-time, lump sum payment, less applicable deductions and withholdings,
equivalent to the as yet unpaid portion of his 2007 base salary that he would
have earned had he continued to be employed by the Company through December 31,
2007. Prior to the Separation Date, the Employee will not be expected to come
into the Company’s offices to work, however, the Employee is expected to make
himself reasonably available during normal business hours for at least nine
hours per week for consultation with respect to matters within the scope of his
employment.

2. Employee Representations. The Employee hereby represents and acknowledges to
the Company that (a) the Company has advised the Employee to consult with an
attorney of his choosing; (b) he has had twenty-one (21) days to consider the
waiver of his rights under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”) prior to signing this Agreement; (c) he has disclosed to the
Company any information in his possession concerning any conduct involving the
Company or its affiliates that he has any reason to believe involves any false
claims to the United States or is or may be unlawful or violates Company Policy
in any respect; (d) the consideration provided him under this Agreement is
sufficient to support the releases provided by him under this Agreement; (e) he
has not filed any charges, claims or lawsuits against the Company involving any
aspect of his employment which have not been terminated as of the date of this
Agreement; and (f) prior to the Effective Date the Employee has resigned his
position as an officer of Genworth Financial, Inc. and has resigned as an
officer and director of any subsidiary thereof. The Employee understands that
the Company regards the representations made by him as material and that the
Company is relying on these representations in entering into this Agreement.

3. Effective Date of the Agreement. The Employee shall have seven days from the
date the Employee signs this Agreement to revoke the Employee’s consent to the
waiver of his rights under the ADEA in writing addressed and delivered to the
Company official executing this Agreement on behalf of the Company which action
shall revoke this Agreement. If the Employee revokes this Agreement, all of its
provisions shall be void and unenforceable. If the Employee does not revoke his
consent, the Agreement will take effect on the day after the end of this
revocation period (the “Effective Date”).



--------------------------------------------------------------------------------

4. Equity Awards. On the Effective Date the following portion of the Employee’s
outstanding Genworth Financial, Inc. stock options and stock appreciation rights
(“SARs”) shall become vested and exercisable and will remain exercisable until
the earlier of the normal expiration of such awards or the 90th day after the
Separation Date:

 

  •  

9,391 stock options granted on 5/25/04 @ $17.2822 (converted from predecessor
company)

 

  •  

12,020 stock options granted on 5/25/04 @ $20.1445 (converted from predecessor
company)

 

  •  

137,500 SARs granted on 5/25/04 @$19.50

 

  •  

6,720 SARs granted on 7/20/05 @ $32.10

On the first business day following the Effective Date, the following portion of
the Employee’s outstanding Genworth Financial, Inc. restricted stock units
(“RSUs”) converted from predecessor company shall become vested and shall be
settled in shares of Genworth common stock:

 

  •  

5,871 RSUs granted on 5/25/04 (originally scheduled to vest on 7/27/07)

 

  •  

11,738 RSUs granted on 5/25/04 (originally scheduled to vest upon retirement)

 

  •  

3,339 RSUs granted on 5/25/04 (originally scheduled to vest on 9/12/08)

All prior vested Genworth Financial, Inc. equity awards will remain exercisable
until the earlier of the normal expiration of such awards or the 90th day after
the Separation Date.

All other unvested Genworth Financial, Inc. equity awards will be canceled as of
the Effective Date.

5. Supplemental Executive Retirement Plan. On the Separation Date the Employee
shall become vested in the Genworth Financial, Inc. Supplemental Executive
Retirement Plan (“SERP”). The Employee shall commence receiving payments under
the SERP when he reaches age 60. The Employee acknowledges that the SERP may be
amended from time to time by the Company.

6. Genworth Long Term Performance Award. On or before March 31, 2007, the
Employee shall receive a one-time lump sum payment of $1,370,000, less
applicable deductions and withholdings, as compensation earned under the
2004-2006 Genworth Long Term Performance Award.

7. Variable Incentive Compensation. The Employee shall receive one lump sum
bonus payment of $750,000, less applicable deductions and withholdings, on or
before March 31, 2007. The Employee shall receive a second and final lump sum
bonus payment of $250,000, less applicable deductions and withholdings, on or
before March 31, 2008. The Employee shall receive no other bonus or variable
incentive compensation payments.

8. Benefits. Up until the Separation Date, the Employee’s participation in the
Company benefit plans (e.g., medical, life insurance and defined contribution
plans) will be in accordance with the provisions of the various Company benefit
plans for an active employee.

a) Company Automobile. The Employee may continue using the Company-provided car
in his possession at the Effective Date of this Agreement until the Separation
Date. On the Separation Date, the Employee shall relinquish the car to the
Company.

b) Financial Planner. The Employee may continue to avail himself of the services
of the Company-provided financial planner until the Separation Date.

c) Executive Physical. The Employee may continue to avail himself of the
Company-provided executive physical until the Separation Date.

d) Home Computer Equipment. The Employee shall retain, as Employee’s property,
the home computer equipment, including the desktop computer and all peripherals,
located in the Employee’s personal residence in Lynchburg, Virginia.

 

2



--------------------------------------------------------------------------------

9. Outplacement Service. The Company will pay directly to a nationally
recognized outplacement firm acceptable to the Company for executive
outplacement services to be provided to the Employee for the lesser of 12 months
or until the Employee accepts new employment.

10. Proprietary Innovation and Inventions Agreement. The Proprietary Innovation
and Inventions Agreement will remain in effect in accordance with its terms.

11. Confidential Information. The Employee acknowledges that, in connection with
his employment at the Company, he obtained knowledge about confidential and
proprietary information, or trade secrets of the Company, including but not
limited to lists of customers, technical information about Company products,
strategic plans of company businesses and price information (hereinafter the
"Information"). The Employee agrees, either prior to or following the Effective
Date, not to use, publish or otherwise disclose any Information to others,
including but not limited to a subsequent employer or competitor of the Company.
If the Employee has any question regarding what data or information would be
considered by the Company to be Information subject to this provision, the
Employee agrees to contact Michael Laming, the Senior Vice President, Corporate
Human Resources for written clarification.

12. Non-Solicitation. The Employee agrees that for a period of two years after
the Effective Date, he will not, without prior written approval from the Senior
Vice-President, Corporate Human Resources of the Company, directly or indirectly
solicit any person who is an employee of the Company to terminate his
relationship with the Company. With respect to any long-term care insurance or
life insurance product or service of the type sold, issued or marketed by the
Company, the Employee agrees that for a period of eighteen months after the
Separation Date, he will not directly or indirectly, for himself or on behalf of
any other person or entity solicit business from any current clients or
customers of the Company who are known to him. The Employee is not restricted
from doing business with any current long-term care insurance or life insurance
customer or client of the Company so long as the customer or client was not
initially solicited by or on behalf of the Employee.

13. Release of Claims. The Employee and his heirs, assigns, and agents release,
waive, and discharge the Company and Released Parties as defined below from each
and every claim, action or right of any sort, known or unknown, arising on or
before the Effective Date.

a) The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, pregnancy, religion, marital status,
sexual orientation, national origin, handicap or disability, age, veteran
status, special disabled veteran status, or citizenship status or any other
category protected by law; any other claim based on a statutory prohibition or
requirement; any claim arising out of or related to an express or implied
employment contract, any other contract affecting terms and conditions of
employment, or a covenant of good faith and fair dealing; any tort claims, any
personal gain with respect to any claim arising under the qui tam provisions of
the False Claims Act, 31 U.S.C. 3730 and any claims to attorney fees or
expenses.

b) The Employee represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against the Company he is releasing,
and that he understands that he is not releasing any rights or claims arising
after the Effective Date.

c) The Employee further agrees never to sue the Company or cause the Company to
be sued regarding any matter within the scope of the above release. If the
Employee violates this release by suing the Company or causing the Company to be
sued, the Employee agrees to pay all costs and expenses of defending against the
suit incurred by the Company, including reasonable attorneys’ fees except to the
extent that paying such costs and expenses is prohibited by law or would result
in the invalidation of the foregoing release.

d) Released Parties are the Company, all current and former parents,
subsidiaries, related companies, partnerships or joint ventures, and, with
respect to each of them, their predecessors and successors; and, with

 

3



--------------------------------------------------------------------------------

respect to each such entity, all of its past, present, and future employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), and any other person acting by,
through, under or in concert with any of the persons or entities listed in this
paragraph, and their successors.

e) The Company and the other Released Parties and their assigns and agents
release, waive, and discharge the Employee from each and every known (i) claim,
(ii) action or (iii) right of any sort, arising on or before the Effective Date.

14. Continued Indemnification and Insurance.

The Company and the Employee agree that:

a) This Agreement does not release, waive or otherwise limit the Employee's
rights under any provisions limiting the liability of directors or officers of
the Company or its affiliates or subsidiaries covering the period of the
Employee’s service as a director or officer of the Company or its affiliates or
subsidiaries, including without limitation those provided by i) Virginia law;
ii) the Articles of Incorporation, Bylaws, or any resolutions or policies of the
Company; or iii) other applicable law.

b) This Agreement does not release, waive or otherwise limit any of the
Employee's continuing rights of indemnification in any way related to his
service as a director or officer of the Company or its affiliates or
subsidiaries, to the same extent as any other director or officer of the Company
or its affiliates or subsidiaries, including without limitation rights of
indemnification provided by i) Virginia law; ii) the Articles of Incorporation,
Bylaws, or any resolutions or policies of the Company; or iii) other applicable
law.

c) This Agreement does not release, waive or otherwise limit any of the
Employee's rights available to directors or officers of the Company or its
affiliates or subsidiaries under any liability insurance policy obtained by the
Company or its affiliates or subsidiaries for the benefit of its directors or
officers, including without limitation any errors and omissions policy that
covers any acts or omissions of directors or officers during the period of the
Employee's tenure as a director or officer of the Company or its affiliates or
subsidiaries.

d) The Employee shall have no lesser rights with respect to limitation of
liability, indemnification (including advancement of costs and expenses), and
insurance related to or arising from his service as a director or officer of the
Company or its affiliates or subsidiaries than other persons who were directors
or officers during the Employee's tenure with the Company or its affiliates or
subsidiaries.

15. Breach by Employee. The Company’s obligations to the Employee after the
Effective Date are contingent on the Employee’s obligations under this
Agreement. Any material breach of this Agreement by the Employee will result in
the immediate cancellation of the Company’s obligations under this Agreement and
of any benefits that have been granted to the Employee by the terms of this
Agreement except to the extent that such cancellation is prohibited by law or
would result in the invalidation of the foregoing release.

16. Employee Availability. From and after the Separation Date, the Employee
agrees to make himself reasonably available to the Company to respond to
requests by the Company for information pertaining to or relating to the Company
and/or the Company's affiliates, subsidiaries, agents, officers, directors or
employees that may be within the knowledge of the Employee. The Employee will
cooperate fully with the Company in connection with any and all existing or
future litigation or investigations brought by or against the Company or any of
its affiliates, agents, officers, directors or employees, whether
administrative, civil or criminal in nature, in which and to the extent the
Company deems the Employee's cooperation necessary. The Company will reimburse
the Employee for reasonable out-of pocket expenses incurred as a result of such
cooperation. Nothing herein shall prevent the Employee from communicating with
or participating in any government investigation.

17. Non Disparagement. The Employee agrees, subject to any obligations he may
have under applicable law, that he will not make or cause to be made any
statements that disparage, are inimical to, or damage the

 

4



--------------------------------------------------------------------------------

reputation of the Company or any of its affiliates, subsidiaries, agents,
officers, directors or employees. In the event such a communication is made to
anyone, including but not limited to the media, public interest groups and
publishing companies, it will be considered a material breach of the terms of
this Agreement and the Employee will be required to reimburse the Company for
any and all compensation and benefits (other than those already vested) paid
under the terms of this Agreement and all commitments to make additional
payments to the Employee will be null and void.

18. Future Employment. The Company is not obligated to offer employment to the
Employee (or to accept services or the performance of work from the Employee
directly or indirectly) after the Separation Date.

19. Severability of Provisions. In the event that any provision in this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction, and cannot be modified to be enforceable, the affected
provision shall be stricken from the Agreement, and the remaining terms of the
Agreement and its enforceability shall remain unaffected.

20. Return of Company Property. The Employee agrees that as of the Effective
Date he will have returned to the Company any and all Company property or
equipment in his possession (excluding his company automobile and home computer
equipment), including but not limited to: any computer, printer, fax, phone,
credit card and dial comm card assigned to him. The Employee agrees that as of
the Effective Date he will have no outstanding balance on his corporate credit
card for which appropriate T&L accounting has not been submitted.

21. Additional Release. The Employee and the Company agree that on or after the
Separation Date, the Employee and the Company will execute a supplemental
release covering the period from the Effective Date to the Separation Date. The
Employee agrees that all Company covenants that relate to obligations of the
Company beyond the Separation Date will be contingent upon on the execution of
the supplemental release. The release will be in the form of Exhibit #1 attached
to this Agreement.

22. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties hereto and may be changed only with the
written consent of both parties and only if both parties make express reference
to this Agreement. The parties have not relied on any oral statements that are
not included in this Agreement. This Agreement supercedes all prior agreements
and understandings concerning the subject matter of this Agreement. Any
modifications to this Agreement must be in writing and signed by Employee and an
authorized employee or agent of the Company.

23. Applicable Law. This Agreement shall be construed, interpreted and applied
in accordance with the law of the State of Virginia.

I acknowledge that I understand the above agreement includes the release of all
claims. I understand that I am waiving unknown claims and I am doing so
intentionally. I consent to the treatment of my Genworth Financial, Inc. equity
awards as described herein.

 

GEORGE R. ZIPPEL     GENWORTH FINANCIAL, INC. By:  

/S/    GEORGE R. ZIPPEL

   

/S/    MICHAEL S. LAMING

Date:  

1/24/07

    Date:  

2/1/07

 

5



--------------------------------------------------------------------------------

EXHIBIT 1

SUPPLEMENTAL RELEASE TO BE EXECUTED ON THE SEPARATION DATE

This supplemental release given to Genworth Financial, Inc. (the “Company”) by
George R. Zippel (the “Employee”) is executed in consideration for the covenants
made by the Company in a Separation Agreement and Release signed by the Employee
on January 24, 2007.

The Employee and his heirs, assigns, and agents release, waive, and discharge
the Company, its directors, officers, employees, subsidiaries, affiliates, and
agents from each and every claim, action or right of any sort, known or unknown,
arising on or before the date of this Supplemental Release.

(1) The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, marital status, sexual
orientation, national origin, handicap or disability, age, veteran status,
special disabled veteran status, citizenship status; any other claim based on a
statutory prohibition; any claim arising out of or related to an express or
implied employment contract, any other contract affecting terms and conditions
of employment, or a covenant of good faith and fair dealing; any tort claims and
any personal gain with respect to any claim arising under the qui tam provisions
of the False Claims Act, 31 U.S.C. 3730.

(2) The Employee represents that he understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against the Company he is releasing,
and that he understands that he is not releasing any rights or claims arising
after the date of this Supplemental Release.

The Company and the other Released Parties and their assigns and agents release,
waive, and discharge the Employee from each and every known (i) claim,
(ii) action or (iii) right of any sort, arising on or before the date of this
Supplemental Release.

 

GEORGE R. ZIPPEL     GENWORTH FINANCIAL, INC. By:  

 

   

 

Date:   

 

    Date:   

 

 

6